DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aida (JP 2004-336603 A).
Regarding claim 1, Aida discloses a supporting structure that is to be mounted on a wall surface and configured to support a display section (14), the supporting structure comprising: a support (16) configured to support the display section (14) from below in a vertical direction; and an inclination adjusting mechanism (18) provided at the support and configured to adjust an inclination of the display section with respect to the vertical direction (Fig. 4).
Regarding claim 2, Aida discloses a supporting structure wherein the inclination adjusting mechanism includes a lifting member (22) configured to push the display section up from the below.
Regarding claim 3, Aida discloses a supporting structure wherein the inclination adjusting mechanism is provided in vicinity of each of both ends in a horizontal direction of the display section (π[0021]).
Regarding claim 5, Aida discloses a display apparatus comprising a display section (14); and a supporting structure (16) that is to be mounted on a wall surface and supports the display section (14), wherein the supporting structure includes a support (16) that supports the display section from below in a vertical direction, and an inclination adjusting mechanism (18) provided at the support and configured to adjust an inclination of the display section with respect to the vertical direction (Fig. 4).
Regarding claim 6, Aida discloses a display apparatus further comprising a front-rear direction adjusting member (8b) configured to adjust a distance between the wall surface and the display section (Fig. 4).
Regarding claim 7, Aida discloses a display apparatus wherein the inclination adjusting mechanism includes a lifting member (22) configured to push the display section up from the below.
Regarding claim 8, Aida discloses a display apparatus wherein the inclination adjusting mechanism is provided in vicinity of each of both ends in a horizontal direction of the display section (π[0021]).
Regarding claim 13, Aida discloses a display apparatus further comprising: a base member (2b) configured to be attached to the wall surface and having a retaining part (22); and a retaining member provided on a rear surface of the display section and retained by the retaining part of the base member (Fig. 4).

Allowable Subject Matter
Claims 4 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 4 and 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 4 and 9, and specifically comprising the limitation of a contacting member configured to be in contact with a lower surface of the display section; and a biasing member provided at the support and biases the contacting member upward in the vertical direction.
Regarding claim(s) 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 10, and specifically comprising the limitation of the display section has a stack structure in which a light guide member, a liquid crystal display panel, and a backlight unit are stacked in order, and the inclination adjusting mechanism includes a lifting member configured to push, out of the display section, the light guide member up from the below.
Regarding claim(s) 11, claims(s) 11 is/are allowable for the reasons given in claim(s) 10 because of its/their dependency status from claim(s) 10.
Regarding claim(s) 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 12, and specifically comprising the limitation of a first display section and a second display section that are adjacent to each other and serve as the display section; and a position adjusting mechanism configured to adjust a position of a display surface of the first display section and a position of a display surface of the second display section.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879